73 F.3d 357NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Thomasene D. LANDERS, Plaintiff--Appellant,v.BELL ATLANTIC NETWORK SERVICES, INCORPORATED;  TheChesapeake and Potomac Telephone Company ofMaryland;  Bonnie Henderson;  Jo A.Tollenger Defendants--Appellees.
No. 95-1919.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 14, 1995.Decided Dec. 26, 1995.

Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing her employment discrimination action for failure to cooperate with discovery and to respond to orders of the district court.  We have reviewed the record and the district court's opinion accepting the recommendation of the magistrate judge, and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Landers v. Bell Atlantic Network Servs., Inc., No. CA-93-1775-JFM (D.Md. Mar. 23, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED